DETAILED ACTION 
The amendment submitted on January 4, 2021 has been entered.  Claims 1-2, 10-15, and 17-25 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  This communication includes at least one new ground of rejection that was neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement (IDS), so this action is non-final.  Note also that this application has been reassigned to the present examiner whose contact information may be found at the end of this action.  
The present application is being examined under the pre-AIA  first-to-invent provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on two applications filed in Germany (application nos. 10 2008 045 702.7, filed September 4, 2008, and 10 2008 047 221.2, filed September 12, 2008).  Certified copies of the two priority applications, however, have not been made of record as required by 37 CFR 1.55.
Election/Restrictions 
The requirements for a species election in the actions mailed on August 23, 2016; April 5, 2018; and April 2, 2020 are hereby withdrawn.  
Withdrawn Rejections 
The rejection of claim 14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juergens (US 5,889,049) in view of Britto (US 6,511,653 B1) and Fischli (US 4,929,741) is with-drawn because the examiner finds applicant’s arguments (see applicant’s Remarks, submitted January 4, 2021, at pp. 9-35) to be persuasive.  The objection to claim 14 is likewise withdrawn.  
New Grounds for Rejection Claim Rejections – 35 USC § 112 
The following is a quotation of pre-AIA  35 U.S.C. 112, second and fourth paragraphs:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  
Claims 10-13 rejected under pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations thereof.  Independent claim 1 specifies that the topically administered respiratory therapeutic is limited to certain inhaled corticoster-oids, but dependent claims 10-13 recite additional drugs that are outside this narrow scope of drugs.  Claims 10-13 are broader—not narrower—in scope than the independent claim and are therefore improper.  The examiner suggests that claims 10-13 be cancelled.  
Claims 19-22 are rejected under both pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, as well as under pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form.  It appears that these claims merely recite the outcome of the therapy already recited in claim 1.  Rather than defining a clear-cut indication of the scope of the subject matter covered by these dependent claims, they only state a problem evidently 
Claim Rejections – 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving 
Claims 1-2, 12-15, and 17-25 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Juergens (Respir. Med. 97(3):250-56 (2003)).  
Juergens (cited in applicant’s IDS) discloses (see “Study subjects” at pp. 251-52) a method of treating patients with “bronchial asthma,” which is a type of bronchopulmonary disorder, by administering 1,8-cineol “in small gut-soluble capsules” (p. 252) that are commercially available as “Soledum™ capsules” (p. 251; see the discussion of “Soledum™ capsules” as a preferred embodiment in applicant’s own specification at p. 18, ll. 19-33) “at a daily dosage of 3 x 200 mg” (p. 252), thereby meeting limitation “A” of claims 1 and 23-24.  The patients were concomitantly administered inhaled, i.e., topical, respiratory therapeutics, such as beclomethasone, flunisolide, budesonide, fluticasone (p. 251), which meets limitation “B” of claims 1 and 23-24.  Treatment also included progressively lower dosage amounts of the oral corticosteroid prednisolone (see Fig. 1 at p. 253 and the discussion thereof), which meets limitation “C” of claim 1 and is a systemic corticosteroid within the meaning of claim 14.  The reference further discloses that the patients were also administered other appropriate asthma treatments including long-acting inhaled β-agonists (p. 251), such as formoterol (Table I), which meets the limitations of claims 12-13.  Finally, the reference suggests treating COPD (p. 255) within the meaning of claims 17-18.  
The instant claims recite several functional limitations that appear to represent the inven-tor’s discovery of a mechanism of action by which the treatment discussed in Juergens operates.  The discovery, however, of a previously unappreciated property of a prior art treatment, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer.  The claiming of a new function or unknown property that is inherently present in the prior art, although not necessarily specifically disclosed therein, does not make the instant claims patentable.  See MPEP 2112(I).  Mere recognition of such latent properties in the prior art does not render nonobvious an otherwise known invention.  Granting a patent on the 
The claims recite the following functional limitations: 
“thereby at least one of reducing the dose of, enhancing the efficiency of treating, and enhancing the activity of the inhala-tive respiratory therapeutic (B) due to the combined admin-istration of the systemically administered monoterpene (A)” (claims 1 and 23-24) 
“wherein the treatment administering the combination thera-peutic serves for the enhancement of the activity of the at least one respiratory therapeutic in the treatment of respiratory disorders” (claim 19) 
“wherein the treatment administering the combination thera-peutic serves for the synergistic enhancement of the activity of the at least one respiratory therapeutic in the treatment of respiratory disorders” (claim 20) 
“wherein the treatment administering the combination thera-peutic serves for the synergistic enhancement of the anti-inflammatory or antioxidative activity of topical corticoster-oids” (claim 21) 
“wherein the treatment administering the combination thera-peutic serves for reducing the dose of the respiratory therapeu-tic in the treatment of respiratory disorders” (claim 22) 
“wherein the treatment administering the combination thera-peutic serves for the synergistic enhancement of the activity of the at least one respiratory therapeutic in the treatment of respiratory disorders” (claims 23-24)
“wherein administering the combination therapeutic results in the orally administered 1,8-cineole and the topically adminis-tered corticosteroid coming together in the alveolar and/or 
Note that the foregoing limitations do not require the artisan to do anything in particular, they merely state the intended result of the method steps that are otherwise positively recited.  The examiner nevertheless has substantial and compelling reasons for concluding that these limita-tions are inherent in the teachings of Juergens.  This is because the reference discloses treating the same disease (bronchial asthma) with the same oral drug (Soledum™ capsules) and the same inhaled drug (beclomethasone, flunisolide, and so forth) in combination with a systemic cortico-steroid (prednisolone), so it is a reasonable conclusion that the outcomes listed above would necessarily occur.  
During examination of claims that are defined in terms of a function, property, or charac-teristic and the composition of the prior art is the same as that of the claims but the function is not explicitly disclosed by the reference, it is Office policy to make a rejection under 35 U.S.C. 102 and 103.  See MPEP 2112(III).  In such cases, once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant.  Applicant is reminded that the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of a claimed invention.  See MPEP 2112(IV).  The burden of showing a patentable difference between the teachings of Juergens and the instant claims now falls to applicant.  
Finally, any nonfunctional printed matter associated with the “kit” of claim 2 has not been accorded patentable weight for the reasons discussed in MPEP 2111.05.  
Maintained Rejections Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/termainaldisclaimer.  
Claims 1-2, 10-15, and 17-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 15/887,289 in view of Juergens.  Although the claims at issue are not identical, they are not patentably distinct from 
Response to Arguments 
The terminal disclaimer submitted on January 26, 2021 was not accepted.  The official1 who reviewed the terminal disclaimer states as follows:  
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.  
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.  
The rejection is therefore maintained.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Someone other than the present examiner